Citation Nr: 1523911	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  15-18 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to payment of agent fees calculated in the amount of $18,722.28, for the award of service connection and past-due benefits in an April 2012 rating decision.

(An additional claim of entitlement to service connection for a low back disability is the subject of a separate decision.)




ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty in the military from July 1985 to October 1994.  The appellant is his former agent and representative before the Department of Veterans Affairs (VA).  She appealed to the Board of Veterans' Appeals (Board) from an April 2012 administrative decision by a Regional Office (RO).


FINDINGS OF FACT

1.  In July 2011, the Veteran appointed the appellant as his agent and representative before VA.

2.  The RO issued a rating decision in April 2012 implementing a previous Board decision's award of service connection for headaches.  The rating decision also granted service connection for several other disabilities, including posttraumatic stress disorder (PTSD) and tinnitus. 

3.  The RO also issued an April 2012 administrative decision denying the direct payment of fees to the appellant. 

4.  In a June 12, 2012 letter to VA, the appellant revoked her representation of the Veteran in favor of another member of her organization.  She also relinquished her rights to fees payable regarding favorable appeals in the future. 


CONCLUSION OF LAW

The criteria are not met for payment of agent fees calculated in the amount of $18,722.28, for the award of service connection and past-due benefits in an April 2012 rating decision.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant and an agent or attorney have entered into a fee agreement under which the total amount of the fee payable to the agent or attorney (i) is to be paid to the agent or attorney by the Secretary directly from any past-due benefits awarded on the basis of the claim, and (ii) is contingent on whether the matter is resolved in a manner favorable to the claimant, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim.  A claim shall be considered to have been resolved in a manner favorable to the claimant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 14.636(h)(1).

Before addressing the merits of this claim, a review of the pertinent facts is necessary.  A December 2005 rating decision denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a chronic headache disability.  In response he filed a January 2006 Notice of Disagreement (NOD) initiating an appeal.  The appeal later was perfected and, in a December 2010 decision, the Board reopened and granted the claim of entitlement to service connection for headaches.

In July 2011, seven months after issuance of that Board decision awarding service connection for headaches, the Veteran appointed the appellant as his agent and representative before VA.  A properly executed VA Form 21-22a and fee agreement is of record.  The appellant filed several claims on behalf of the Veteran in August 2011.  The RO issued a rating decision in April 2012 implementing the previous Board decision's award of service connection for headaches and granting service connection for several other disabilities, including tinnitus and PTSD on the basis of clear and unmistakable error (CUE) in a prior rating decision.  
The RO also issued an April 2012 administrative decision denying the direct payment of fees to the appellant.  In a June 12, 2012 letter to VA, the appellant revoked her representation of the Veteran in favor of another member of her organization and relinquished her rights regarding future favorable appeals.  A new VA Form 21-22a was received appointing the new agent and representative.  On June 21, 2012, the Veteran's new representative stated that she was ineligible for the direct payment of fees associated with the April 2012 rating decision and requested that VA, instead, release the $18,722.28 to the Veteran.  The money was paid to the Veteran later that month, as requested.

The appellant subsequently contacted VA in a July 31, 2012 letter contending that the denial of the direct payment of fees in the RO's April 2012 administrative decision was CUE.  The RO responded in a July 2012 letter that her CUE claim could not be accepted as the fees in question already had been released to the Veteran per the waiver signed by his current (new) accredited representative.  In response the appellant filed an NOD, and this appeal ensued.

After reviewing the record, the Board finds that this claim of entitlement to agent fees must be denied.  The regulations governing the payment of fees to agents and attorneys explicitly state that an accredited representative may only receive fees if he or she has been properly designated as an agent or attorney.  38 C.F.R. § 14.636(b) (2014).  Here, the appellant was denied the direct payment of fees in the April 2012 administrative decision.  She responded in June 2012 with a revocation of her representation of the Veteran and an acknowledgment that she was relinquishing her rights to payment of fees in the future.  The Veteran appointed a new representative who, in turn, waived payment of any fees associated with the April 2012 rating decision and the money owed resultantly was released to the Veteran, personally.


Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim, with a few noted exceptions, none of which are shown to be applicable here.  See 38 C.F.R. § 14.631(e)(1).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  The appellant is no longer the Veteran's representative of record, admittedly having relinquished this designation, so she has no standing and is barred from receiving any fees in connection with the April 2012 rating decision and the awards of service connection contained therein.  Therefore, her claim must be denied. 

As a final matter, VA does not have any duty to notify or assist the appellant in this case.  Typically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  However, an attorney/agent fee dispute is not a "claim" for disability compensation benefits.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Therefore, no further action is necessary pursuant to VA's duties to notify and assist.



ORDER

This claim of entitlement to the payment of agent fees calculated in the amount of $18,722.28, for the award of service connection in the April 2012 rating decision is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


